DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is response to the amendment filed on February 18, 2022, in which claims 1, 3-11 and 13-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed February 18, 2022, with respect to 1, 3-11 and 13-20 have been fully considered and are persuasive.  The 35 USC 103 and 112 rejections set forth in the last office action, mailed on November 19, 2021 have been withdrawn.

Claim Rejections - 35 USC § 112
The 35 USC 112 rejection set forth in the last office action filed on November 19, 2021 has been withdrawn in light of the claimed amendment filed on February 18, 2022 has been withdrawn, wherein the independent claims 1 and 11 are amended as follow: (Claim. 1)
“generating, by the controller, in response to said request, a first key-value storage tuple record for storage in a memory, said first tuple record having a metadata field including a pointer pointing to a memory storage location for storing a first associated data generated by the first process, said first tuple record identified according to a first tuple name; generating, by the controller, a second key-value storage tuple and associated second tuple record for storage in the memory, said second tuple record identified according to a second tuple name, said second tuple 
(Claim. 11) “generate in response to said request, a first key-value storage tuple record for storage in a memory, said first tuple record having a metadata field including a pointer pointing to a memory storage location for storing a first associated data generated by the first process, said first tuple record identified according to a first tuple name; generate a second key-value storage tuple and associated second tuple record for storage in the memory, said second tuple record identified according to a second tuple name, said second tuple record having a metadata field including a pointer pointing to the same memory storage location of said first associated data; obtain an address location of the second tuple record stored in the memory; create a first pointer link in the first tuple record, said first pointer link pointing to the address location of said second tuple record in said memory for linking said first key-value storage tuple record to the second key-value storage tuple record, and create a second pointer link in the second tuple record, said second pointer link pointing to an address location of said first tuple record in said memory for linking said second key-value storage tuple record to the first key-value storage tuple record, wherein said first associated data is stored once”.
Claim Rejections - 35 USC § 103
The 35 USC 103 rejection set forth in the last office action filed on November 19, 2021 has been withdrawn in light of the claimed amendment filed on February 18, 2022 has been withdrawn, wherein the independent claims 1 and 11 are amended as follow: (Claim. 1)
“generating, by the controller, in response to said request, a first key-value storage tuple record for storage in a memory, said first tuple record having a metadata field including a pointer pointing to a memory storage location for storing a first associated data generated by the first process, said first tuple record identified according to a first tuple name; generating, by the controller, a second key-value storage tuple and associated second tuple record for storage in the memory, said second tuple record identified according to a second tuple name, said second tuple record having a metadata field including a pointer pointing to the same memory storage location of said first associated data; obtaining, by the controller, an address location of the second tuple record stored in the memory; creating, by the controller, a first pointer link in the first tuple record, said first pointer link pointing to the address location of said second tuple record in said memory for linking said first key-value storage tuple record to the second key-value storage tuple record, and creating, by the controller, a second pointer link in the second tuple record, said second pointer link pointing to an address location of said first tuple record in said memory for linking said second key-value storage tuple record to the first key-value storage tuple record, wherein said first associated data is stored once”; and 
(Claim. 11) “generate in response to said request, a first key-value storage tuple record for storage in a memory, said first tuple record having a metadata field including a pointer pointing to a memory storage location for storing a first associated data generated by the first process, said first tuple record identified according to a first tuple name; generate a second key-

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in creating second pointer in second tuple record pointing to address location of first tuple record by controller.
US 20180011892 (involved in a dual pointer that includes two associated pointers. One of the two pointers includes an address or other indication of the physical location of a volatile data page in the VRAM, and the other of the two pointers includes an address or other indication of the physical location of a corresponding or associated snapshot data page in the NVRAM 40. Each of the dual pointers also includes a status indicator or other metadata. The status indicator and other metadata is described in reference to the specific types of data structures

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 7, 2022